Judgment unanimously af*970firmed. Memorandum: On appeal from his conviction of manslaughter in the second degree, defendant’s sole contention is that he was deprived of a fair trial by prosecutorial misconduct. In determining whether a defendant has been deprived of a fair trial by prosecutorial misconduct, we must determine the seriousness and frequency of the alleged misconduct, whether the trial court took appropriate steps to dilute its effect, and whether the jury would have reached the same result if the conduct had not occurred (People v Mott, 94 AD2d 415, 419). Our review of the record leads us to conclude that, although there were several improprieties, the court took measures to cure most of them and that, in view of the overwhelming strength of the People’s case, defendant was not deprived of a fair trial (see, People v Plant, 138 AD2d 968, Iv denied 71 NY2d 1031; People v Widger, 126 AD2d 962, Iv denied 69 NY2d 1011). (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — manslaughter, second degree.) Present — Denman, J. P., Pine, Lawton, Davis and Lowery, JJ.